OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-5 in the reply filed on 12 September 2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden on the Examiner to examine all the claims in a single application. However, the Restriction Requirement dated 12 July 2022 clearly indicates the distinction(s) between the groups of inventions, as well as the burden associated with simultaneous examination of multiple different statutory classes of inventions, encompassed within numerous different classifications/technology fields. Applicant’s assertion(s) presented on pp. 1 of the Remarks filed 12 September 2022 does not distinctly and specifically point out supposed errors in the Restriction Requirement (see MPEP 818.01(c) and 1504.05(III)), but rather, constitutes a conclusory statement that the burden of examination would not be undue. 
For these reasons, the grounds of traversal have not been found persuasive, and the requirement is still deemed proper and is therefore made FINAL. Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 27 April 2021.

Priority
Receipt is acknowledged of the certified copy of priority document (CN 2021104367289) required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
[pp. 1, ln. 8-9] – the sentence “With the ever-increasing consciousness of environmental protection, especially China’s catering industry prohibits the use of non-degradable disposable plastic straws” is grammatically improper
[pp. 8, ln. 3] – “usingga” appears to be a typographical error; suggested correction is “using a”
[pp. 11, ln. 19-20] – the sentence(s)/phrase “The front top coating is performed twice. under the same coating amount, multiple coating can improve the cover of the coating” constitutes a typographical error(s) and/or improper grammar/punctuation/capitalization
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 2, it is unclear whether the “edge permeability of 95°C hot water for 10 min” and the “edge permeability value of within 5 mm” (recited subsequently) are both referring to the same property (and thus, define a relationship of property and corresponding value/degree), or if the properties are different. In other words, it is unclear if the range of “within 5 mm” is associated with the recited hot water and time duration. The indefiniteness issue stems at least in part from both of the “edge permeability” and the “edge permeability value” being introduced separately using “an”.
Further, the conditions (e.g., room temperature, % humidity) and procedure (e.g., steps with bounds for certain parameters and requirements for devices) governing how the value is determined, and what the “value” is, are not recited in the claim, nor the specification [pp. 3 and 8] – thus, the metes and bounds of the scope of protection sought cannot be readily envisaged by one of ordinary skill in the art. 
Furthermore, though not indefinite, the phrase “can be curled in the transverse direction” is reasonably interpreted broadly in view of Applicant’s specification (see MPEP 2111) as capable of being curled in the transverse direction with any amount of force, under any conditions. 
Regarding claim 3, the recitation of “wherein the barrier coating layer is a base coat and…” (emphasis added) renders the claim indefinite, as it is unclear which barrier coating layer recited in claim 1 is being referenced. Claim 1 recites “barrier coating layers being respectively arranged on both sides of the fibrous layer” – based on the wording/plurality utilized, the respective barrier coating layers which sandwich the fibrous layer are not required to be the same material/layer. In contrast, “a heat-sealable coating layer” is recited as a singular entity in claim 1. 
In order to overcome the issue, it is respectfully suggested to amend claims 1 and 3 to utilize consistent wording when referring to the layers as singular or plural. For examination on the merits, claim 3 is interpreted wherein barrier coating layers are formed on both sides of the fibrous layer, and either or both of the barrier coating layers are formed from the base coat composition recited in claim 3. In only words, only one of the barrier coating layers is required to be a base coat formed from the claimed components. 
Claim 4 is indefinite and rejected under 112(b) as it is dependent upon indefinite claim 3 and therefore includes all of the deficiencies thereof. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (US 2016/0348318; “Koenig”).
Regarding claim 1, Koenig discloses a repulpable, coated paper substrate (C) exhibiting a layer structure of A/B/C/B/A, wherein the B-layers are hydrophobic pigmented barrier layers which may be formed from the same hydrophobic pigmented coating composition, and wherein the A-layers are heat-sealable moisture barrier layers which may be formed from the same moisture barrier coating composition. The paper substrate (C) may be sized, i.e., include sizing layers on both surfaces thereof, positioned between the substrate and corresponding adjacent B-layer. The coated paper substrate is capable of being rolled up and heat sealed to form articles such as cups [Abstract; Fig. 2; 0001-0003, 0025-0027, 0059, 0067, 0068, 0070-0073, 0079, 0084, 0091-0102]. 
The coated paper substrate of Koenig anticipates all of the limitations of claim 1. “Environment-friendly” is not defined in the specification and thus any form, degree, or general characterization related thereto, reads thereon – in the instance case, the coated paper substrate being repulpable. The claimed term “straw paper” is read on/anticipated, given that the coated paper substrate of Koenig includes all of the required components/features (i.e., layers; heat-sealability) of the claimed invention. 
Regarding claim 5, Koenig discloses that the heat-sealable moisture barrier A-layers are formed from a top coat moisture barrier coating composition that includes one or more water dispersible emulsion polymers such as, inter alia, (poly)ethylene copolymers, and may include (but does not necessarily require the presence of) an inorganic additive [0042-0044, 0070-0073, 0101, 0102]. The claimed term “modified” is not defined in the specification such that the broadest reasonable interpretation thereof is any modification to any organic polymer. As such, the water-dispersible polymer being a copolymer, i.e., formed from a different and thus “modifying” monomer relative to the monomer(s) which define the homopolymer (e.g., ethylene), reads on the claimed modification. Further, the absence of the inorganic additive, given that it is not explicitly required by Koenig, reads on the claim, as the weight range of 0% encompasses embodiments where the inorganic substance is not present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Koenig as applied to claim 1 above under 35 U.S.C. 102(a)(1).
The Venkraft Paper Mills Conversion Factor PDF (2022; copy provided herewith; https://www.venkraft.com/TechCon.html; hereinafter “Venkraft”) is relied upon as evidence for the basis of the rejection of claim 2.
Regarding claim 2, based on a multiplication factor for conversion from lb./3,000 ft2 to g/m2 of 1.6275 as evidenced by Venkraft, Koenig discloses a basis weight for the paper substrate of about 105 to 300 lb./3,000 ft2 [0046]; each B-layer (hydrophobic pigmented) may exhibit a coat weight of from 2 to about 20 lb./3,000 ft2 [0099]; the coat weight of each A-layer (heat-sealable moisture resistant) is on the order of approximately 1 to 3 lb./3,000 ft2 [Table 1]; and the sizing layers each may be about 1 to about 6 lb./3,000 ft2 [0095], thereby corresponding to a (calculated) minimum weight value for the coated paper substrate (inclusive of all of the aforesaid layers) of approximately 113 lb./3,000 ft2, i.e., approximately 183 g/m2, within the claimed range of 150-350 g/m2. Based on the foregoing, it can be said that Koenig discloses a weight range for the coated paper substrate which overlaps and encompasses the claimed range of 150-350 g/m2 (see MPEP 2144.05(I)), thereby rendering the claimed range prima facie obvious. 
Koenig is silent regarding the coated paper substrate exhibiting the claimed “edge permeability”, longitudinal elongation range, transverse elongation range, and the capability to be curled in the transverse direction under any amount of force/conditions.
However, Koenig discloses that the hydrophobic pigmented B-layers include 100 parts of a platy pigment that is, inter alia, a porcelain clay having an aspect ratio of 2 to 60, such as 20 to 40; 10 to about 400 parts, per 100 parts of the platy pigment, of a styrene-acrylic latex copolymer; optionally 1 to 10 parts of a water-dispersible emulsion polymer that acts as a water-repellent agent; and optionally 0 to about 80 parts of a non-platy pigment such as calcium carbonate (reads on rheological agent given that it is not limited nor explicitly defined in the specification) [0042-0044, 0067, 0070, 0091, 0092, 0100]. 
The hydrophobic pigmented barrier (B) layers of the coated paper substrate of Koenig are substantially identical to the disclosed (and claimed) base coat which forms the barrier layers in terms of coating weight and component amounts/weight ranges, as well as species of latex (styrene acrylic) and the aspect ratio of the clay [see spec. pp. 8-10, 13-16]. 
Applicant’s specification does not specify parameters such as fiber composition, dimensions, and basis weight for the fibrous layer; and does not disclose what parameters are tailored, nor how, for obtaining/controlling the degrees of elongation. Rather, only a process for preparation of pulp from waste paper (fibers) is disclosed at [pp. 16]; however, it is indicated multiple times that the structure of the fiber composition is pertinent to control of the elongation properties [pp. 4, 7, 9, and 12]. 
Given the indefinite nature of claim 2 as discussed above in the rejection under 112(b); given all of the features of the coated paper substrate of Koenig which are substantially identical to those which are disclosed or claimed as discussed above (overall weight; hydrophobic barrier layer weight and composition, including component amount ranges and species; presence of water-repellent agent, latex species, and clay aspect ratio); and given that the fiber composition is not claimed, nor limited by the specification in terms of attaining the claimed permeability, elongation values, and curl-ability, there is a reasonable expectation, and the Examiner is left to presume in the absence of factually-supported objective evidence to the contrary, that the coated paper substrate of Koenig (set forth above in the grounds of rejection) would have intrinsically exhibited the claimed edge permeability, longitudinal and transverse elongation, and curl-ability in the transverse direction, and/or the aforesaid properties would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention (see MPEP 2112(V); 2112.01(I), (II); 2145). 
Regarding claim 3, the grounds of rejection of claim 2 above read on the limitations of claim 3 (see MPEP 2144.05(I)). That is, of the components of the hydrophobic barrier B-layer(s), clay reads on the claimed clay and amount; the latex copolymer reads on the claimed latex, and the disclosed amount encompasses and renders prima facie obvious the claimed range of 80-130 parts; the non-platy pigment and amount of 0 to 80 parts reads on the claimed rheological agent and range of 0.1-0.5 part; and the water dispersible emulsion polymer reads on the claimed water repellent agent, wherein the disclosed (minimum) amount of about 1.0 part [0100] (emphasis added) is so close to the claimed amount of 0.8 parts, that one of ordinary skill in the art would have found the claimed amount obvious and/or would have expected the layer, based on the minor difference in amounts, to have the same properties (see MPEP 2144.05(I)). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig as applied to claims 1 and 3 above, further in view of Hartmann et al. (US 2011/0206914; “Hartmann”) and Hellsten et al. (US 2017/0030021; “Hellsten”).
Regarding claim 4, Koenig discloses the coated paper substrate, and in particular, the base coat composition which forms the hydrophobic pigmented barrier B-layers set forth above in the grounds of rejection of claims 1 and 3 under 35 U.S.C. 103. 
Further, as cited above, Koenig discloses that additional optional additives may be included in the B-layer coating composition, including dispersants, defoamers, and additional rheology modifiers, among others.
Koenig is silent regarding the amounts of the aforesaid optional additives, and is also silent regarding the presence and amounts of sodium hydroxide, presence and amounts of carboxymethyl cellulose, and presence and amounts of a lubricant. 
Hartmann teaches that carboxymethyl cellulose may be added to the barrier coating layer as a stabilizing agent/protective colloid, in an amount of 0.05 to 10 wt.%; and that generally, lubricants, dispersants, surfactants, protective colloids, thickeners, and other optional additives for enhancing finished coating properties or modifying the rheological properties, may be included in amounts less than 10 wt.% based on the coating composition, wherein the type and amount are readily selected by one of ordinary skill in the art [Abstract; Figures; 0001, 0002, 0006, 0007, 0010, 0021, 0030, 0032, 0033, 0041, 0042, 0044-0048, 0054, 0056-0058]. 
Hellsten teaches that sodium hydroxide [0072] may be added as an optional additive to the barrier coating layer for the purpose of controlling the pH [Abstract; Figures; 0004, 0014, 0029, 0030, 0037, 0045, 0048, 0051-0060, 0070-0072, 0086, 0089, 0092]. Hellsten also teaches that additives included in the barrier coatings typically range from 0.1 to 10 parts by weight [0078-0084]. 
Koenig, Hartmann, and Hellsten are all directed to dispersion coated barrier laminates based on paper/paperboard substrates.
In view of the totality of the combined teachings set forth above, and in the absence of evidence of criticality or an unexpected result(s), it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included any/all of a dispersant, sodium hydroxide pH control agent, carboxymethyl cellulose stabilizer, a lubricant, and a defoamer in the hydrophobic pigmented barrier B-layers, in individual amounts ranging from 0.1 to 10 parts (or based upon wt.% depending on circumstance), as the individual components would have been well-recognized in the art as suitable for inclusion in the barrier layers for performing their intended functions/exhibiting intrinsic/intended properties (see MPEP 2144.07); as the combination of individual elements would have resulted in coatings exhibiting enhanced and/or predetermined properties based on the known benefits/functions of the additives (see MPEP 2143(I)(A)); and where it would have been obvious to routinely vary the amounts of each individual component (respectively) within the disclosed/taught range of from 0.1 to 10 parts, in order to determine the optimum amounts associated with individual and/or combined component properties/benefits of the additives which are imparted to the coating layer(s) (see MPEP 2144.05(II)). 
Per the aforesaid modification, the base coat of the barrier B-layers would have comprised, in addition to the components set forth/discussed above in the grounds of rejection of claim 3 (and thus, also claim 2), 0.1 to 10 parts, respectively, of a dispersant, sodium hydroxide, carboxymethyl cellulose, a lubricant, and a defoamer, wherein the aforesaid range encompasses and thereby renders prima facie obvious/reads on each of the corresponding respective claimed ranges (see MPEP 2144.05(I)). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution. The list should not be construed, in relation to the claims, as non-anticipatory and/or non-obvious – simply put, the identification herein does not preclude the use thereof in potential/subsequent grounds of rejection over the course of prosecution.
US 6,531,196 to Aho et al.
US 2012/0114916 to Anderson et al.
US 2018/0135251 to Constant et al.
US 2020/0317413 to Fortin
US 2021/0380833 to Huang et al.
US 20210394983 to Huang et al.
US 2019/0177920 to Koenig
US 2021/0348338 to Lin et al. 
US 2020/0266554 to Noda et al.
US 6,545,079 to Nurmi et al.
US 2022/0162804 to Nyflott et al.
US 2021/0245481 to Nyflott et al.
US 2013/0192166 to Olsson
US 5763,100 to Quick et al.
US 5,342,649 to Sarokin
US 2017/0211237 to Schildknecht et al.
US 2,943,794 to Sussman
US 2007/0054100 to Tokiyoshi et al.
US 2021/0310194 to Tsuruhara et al.
US 2020/0263359 to Zha et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782